 

lN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS

ABILENE DIVISION
ERIK BALADEZ, et al. , )
)
Plaintiffs, )
)
v. )
)
GENERAL MOTORS, LLC, )
)
Defendant. ) Civil Action No. l:l7-CV-l94-C

QL_D_ER

Before the Court are the Findings, Conclusions, and Recommendation of the United
States Magistrate Judge advising that With respect to the settlement agreement provisions
regarding the minor plaintiffs, the Court approve the settlement agreement as fair, appropriate,
and in their best interests under the circumstances of this civil action. lt is further recommended
that the Court discharge the guardian ad litem of all further responsibilities in this matter and tax
his fee of $6,247.95 as cost against the Defendant.l

The Court has reviewed the Findings, Conclusions, and Recommendation for clear error
and finds none. lt is therefore ORDERED that the Findings, Conclusions, and Recommendation
are hereby ADOPTED as the findings and conclusions of the Court. For the reasons stated
therein, With respect to the settlement agreement provisions regarding the minor plaintiffs, the

Court hereby APPROVES the settlement agreement as fair, appropriate, and in their best

 

l The Magistrate Judge’s Recommendation also advises, that as Stated on record, counsel for
Plaintiffs shall reimburse Defendant for $1,247.95 of those fees to be payable from their attorney fees
and not from any amounts to be disbursed to the minors.

l

 

interests under the circumstances of this civil action.2 The Court further DISCHARGES the

guardian ad litem of all further responsibilities in this matter and taxes his fee of $6,247.95 as
cost against the Defendant As stated on record, Plaintiffs’ counsel shall reimburse Defendant
for $1,247.95 of those fees to be payable from their attorney fees and not from any amounts to be
disbursed to the minor plaintiffs “M'/

SO ORDERED this §§ day of December, 201 .

%/M// ¢/z ¢/7¢4/ aj

(`§/ExMO .1\4€UM M§i§és
oRUNITE TATES Dls TJUDGE

 

 

 

2 The Court APPROVES of the payment amount and distribution methods relating to the minor
children as contained in the parties’ sealed confidential settlement agreement

2

 

